UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7476


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

HECTOR DAVID PORTILLO,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:95-cr-00522-LMB-1)


Submitted:    December 17, 2009            Decided:   December 29, 2009


Before WILKINSON, NIEMEYER, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hector David Portillo, Appellant Pro Se.          Bernard James
Apperson, III, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Hector    David    Portillo     appeals    the    district    court’s

order denying his motion to amend his criminal judgment.                            We

have     reviewed       the     record   and    find     no     reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    United States v. Portillo, No. 1:95-cr-00522-LMB-1 (E.D.

Va. July 24, 2009).             We dispense with oral argument because the

facts    and    legal    contentions     are    adequately      presented     in   the

materials      before     the    court   and   argument       would   not    aid   the

decisional process.

                                                                             AFFIRMED




                                          2